  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 1 of 17 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
YAHKEMP NEWKIRK, an individual,
                                                                    Case no.: 19-cv-5955
                                Plaintiff,

              -against-

2008 EL REY RESTAURANT CORP., an entity,
MERCEDES A. TAVERAS, an individual, and
MERPRIETO REALTY LLC, an entity,

                                Defendants.
--------------------------------------------------------------- X

                                                COMPLAINT

        Plaintiff, YAHKEMP NEWKIRK, by and through his undersigned counsel, brings this

action for injunctive relief, attorneys’ fees, costs and litigation-related expenses, and compensatory

damages against Defendants 2008 EL REY RESTAURANT CORP., MERCEDES A. TAVERAS

and MERPRIETO REALTY LLC for violating Plaintiff’s civil rights, as an individual with a

disability, pursuant to federal law and New York State and local laws.

                                             NATURE OF SUIT

      1.         This is a proceeding for relief to redress the deprivation of rights secured to Plaintiff

as an individual with a disability vis-à-vis 42 U.S.C. § 12181 et seq., Title III of the Americans

with Disabilities Act (hereinafter “ADA”), the New York State Human Rights Law codified in

NYS Exec. Law § 296 (2)(a), and the New York City Human Rights Law set forth in NYC Admin

Code § 8-107(4)(a) entitling Plaintiff to injunctive, relief, compensatory damages for the harm he

has suffered and attorneys’ fees, costs and litigation expenses relating to bringing the case at bar.

                                              JURISDICTION

      2.         The jurisdiction of this Court is invoked in accordance with 28 U.S.C. §§ 1331 and


                                                         1
  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 2 of 17 PageID #: 2



1343 as the claims asserted herein arise under Title III of the ADA, encompassing 28 C.F.R. Part

36 (hereinafter “ADAAG”), and 42 U.S.C. § 12181 et seq., and 28 U.S.C. §§ 2201-2202.

     3.        The supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367

for Plaintiff’s claims aring under New York laws, NYS Exec. Law § 296 (2)(a) and NYC Admin

Code § 8-107(4)(a). The acts relating to these claims all occurred within the State and city of New

York.

     4.        Personal jurisdiction and venue are appropriate in this forum as Defendants transact

business in this District through the operation of a commercial establishment open to the public

containing structural barriers to access by individuals with disabilities.

     5.        All conditions precedent to filing suit are satisfied or are waived by Defendants as

their violations have been ongoing since the enactment of the ADA, NYS Exec. Law § 296 (2)(a),

and NYC Admin Code § 8-107(4)(a). Notice and/or administrative action are not required as

prerequisites to maintaining the care at bar.

                                                PARTIES

     6.        Plaintiff YAHKEMP NEWKIRK (“NEWKIRK”), at all material times hereto, is

sui juris, residing in Brooklyn, New York, and qualifies as an individual with a “disability” as

defined by the ADA and under New York state and local law. See NYS Exec. Law § 292 (21) &

NYC Admin Code § 8-107(4)(a).

     7.        On September 27, 2013, NEWKIRK suffered a gun-shot wound to his abdomen as

the victim on a “drive-by-shooting” while on his way from a friend’s home; the bullet still remains

NEWKIRK’s abdomen leaving NEWKIRK as a paraplegic due to the injury of his T-12 thoracic

vertebrae.

     8.        NEWKIRK’s family, including his mother, brother and daughter, and friends reside



                                                   2
  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 3 of 17 PageID #: 3



throughout the five boroughs. NEWKIRK operates a vehicle specially equipped for individuals

with disabilities containing hand controls for people like himself with no use of their legs, which

also him to travel throughout the state of New York.

     9.        NEWKIRK is a very active young man, only twenty-four, who enjoys going to the

gym, swimming, playing basketball, going to the movies and reading books. In his spare time

NEWKIRK talks to other disabled people to motivate them that there is “still life after being in a

wheelchair.”

     10.       Plaintiff personally has visited the commercial establishment and property forming

the basis of the case at bar. However, NEWKIRK was and continues to be discriminated against

and he has and continues to suffer an injury-in-fact because NEWKIRK’s physical access to the

property has been and is presently being restricted and/or prohibited by his disability (i.e. being

confined in a wheelchair due to his paralysis).

     11.       Plaintiff seeks to redress the discrimination he has suffered himself for himself as

well as acting as a “tester-plaintiff” to advocate rights on behalf of other individuals with

disabilities – consistent with his motivational speaking to other individuals with severely

debilitating physical disabilities. NEWKIRK fully intends on returning to to the property to obtain

goods and services and ensure the property is accessible for individuals with disabilities as required

by federal, state, and local laws.

     12.       Plaintiff NEWKIRK brings this lawsuit to recover compensatory damages,

including attorneys’ fees, costs, and litigation expenses relating to his pursuit of this action to

enforce and obtain compliance with provisions of the ADA, the New York State Human Rights

Law codified in NYS Exec. Law § 296 (2)(a) (“NYSHRL”), and the New York City Human Rights

Law set forth in NYC Admin Code § 8-107(4)(a) (“NYCHRL”) protecting the civil rights of



                                                  3
    Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 4 of 17 PageID #: 4



individuals with disabilities.

      13.      Defendant MERPRIETO REALTY LLC is the owner of the real property located

at 147-13 Hillside Avenue in Jamaica, New York (hereinafter “Property”) on which a public food

service business is operating under the trade name EL REY RESTAURANT.

      14.      Defendant 2008 EL REY RESTAURANT CORP. is an “inactive” business

corporation. Yet despite it being classified as “inactive” since June 29, 2016, Defendant 2008 EL

REY RESTAURANT CORP. is still the business entity operating the EL REY RESTAURANT.

Indicia of 2008 EL REY RESTAURANT CORP. continuing business operations – through its

principal(s) and co-Defendant MERCEDES A. TAVERAS – is demonstrated by and through the

following actions:

    a. The Department of Health and Mental Hygiene issued License ID# 41388342 to

       “Applicant 2008 EL REY RESTAURANT CORP.” whereby it “REINSTATED” the Food

       Service Establishment License through January 31, 2020;1

    b. The New York State Liquor Authority, Division of Alcoholic Beverage Control License

       Information Number 1215966 provides an “ON-PREMISES LIQUOR” license “Active”

       with an effective date of July 9, 2019 expiring on June 30, 2021 for “2008 EL REY

       RESTAURANT CORP” and listing “Principal” as TAVERAS, MERCEDES A.”2

      15.      As the EL REY RESTAURANT is a commercial establishment conducting

business and offering goods and/or services to the general public, it qualifies as a “place of public


1
  See https://www1.nyc.gov/nycbusiness/status/licenses-permits (searching by address 147-13
Hillside Avenue, Jamaica, NY 11435; under type: “FOOD SERVICE ESTABLISHMENT
(GENERAL) LICENSE”).
2
  See
https://www.tran.sla.ny.gov/servlet/ApplicationServlet?pageName=com.ibm.nysla.data.publicqu
ery.PublicQuerySuccessfulResultsPage&validated=true&serialNumber=1215966&licenseType=
OP

                                                 4
  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 5 of 17 PageID #: 5



accommodation. See 28 CFR 36.201(a); see also NYS Exec. Law § 292 (9) & NYC Admin Code

§ 8-107(4)(a).

     16.         Both Defendants 2008 EL REY RESTAURANT CORP and MERCEDES A.

TAVERAS are the parties responsible for the EL REY RESTAURANT operating as a place of

public accommodation under this trade name. Defendants 2008 EL REY RESTAURANT CORP

and MERCEDES A. TAVERAS are hereinafter collectively referred to as “EL REY

RESTAURANT.”

     17.         When Plaintiff NEWKIRK was visiting EL REY RESTAURANT he encountered

architectural barriers at the Property precluding him from reasonably accessing the goods and

services provided to non-disabled individuals. As a result of Defendants’ failure to maintain

accessible features in violation of the ADA, NYSPHL and NYCPHL, and EL REY

RESTAURANT failing to adhere to policies, practices and procedures to ensure the goods and

services being offered at Defendant MERPRIETO REALTY LLC’s Property, as well as the

facilities themselves, are not accessible to people with disabilities, Defendants are causing Plaintiff

an injury-in-fact discriminating against NEWKIRK solely because of his physical disability.

    ADA, NYSHRL and NYCHRL: ENSURING INDIVIDUALS WITH DISABILTIES
                 PROTECTION AGAINST DISCRIMINATION

   A. ADA: 42 U.S.C. § 12181 et seq.

     18.         Congress enacted the ADA to “[p]rovide a clear and comprehensive national

mandate for elimination of discrimination against individuals with disabilities.” 42 U.S.C. §

12101(b)(1). One specific purpose of Title III of the ADA is guaranteeing reasonable

accommodations for individuals with disabilities is to ensure they are not the subject of

discrimination in the use of commercial facilities: “[s]ociety has tended to isolate and segregate

individuals with disabilities,” and “[i]ndividuals with disabilities continually encounter various

                                                  5
  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 6 of 17 PageID #: 6



forms of discrimination, including outright intentional exclusion, the discriminatory effects of

architectural … barriers … [and] failure to make modifications to existing facilities and

practices…”

      19.      In accordance with 42 U.S.C. § 12134(a), the Department of Justice, Office of

Attorney General, promulgated federal regulations to implement the architectural requirements

providing guidelines for ensuring the elimination of structural barriers to access by individuals

with disabilities as per the ADA (“ADAAG” Regulations”). The ADA and ADAAG Regulations

require that operators of “commercial establishments” are responsible complying with these

federal Accessibility Standards. Property owners and business operators are jointly responsible for

ensuring compliance.

      20.      The effective date of the Title III of the ADA, meaning the date by which

commercial establishments were to have implemented all necessary and required modifications

was January 26, 1992, businesses with 10 or fewer employees and gross receipts of $500,000.00

or less.

      21.      The Property contains structural barriers to restricting and/or prohibiting access by

persons confined to the use of a wheelchair that have and continue to discriminate against disabled

individuals, including Plaintiff who himself suffered an injury-in-fact due to his inability to enter

EL REY RESTAURANT.

      22.      Defendants have and are continuing to violate the ADA and ADAAG Regulations

by failing to provide accessible facilities despite modifying the Property since the ADA’s

enactment.

      23.      The New York City Department of Buildings (“NYC DOB”) website establishes

that the Property on which EL REY RESTAURANT is operating has undergone substantial



                                                 6
    Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 7 of 17 PageID #: 7



remodeling, repairs and/or alterations since January 26, 1992, including but not limited to

commercial plumbing alterations and kitchen modifications as evidenced by NYC DOB Job Filing

Numbers 410045213and 402042464.3

        24.       Alternatively, upon information and belief, Defendant(s) has sufficient income and

resources to make readily achievable accessibility modifications in accordance with the ADAAG

Regulations.

    B. NYSHRL: NYS Exec. Law § 296 (2)(a)

        25.       The NYSHRL, NYS Exec. Law § 296 (2)(a), states

              It shall be an unlawful discriminatory practice for any person, being the
              owner, lessee, proprietor, manager, superintendent, agent or employee of
              any place of public accommodation . . . because of the . . . disability . . . of
              any person, directly or indirectly, to refuse, withhold from or deny to such
              person any of the accommodations, advantages, facilities or privileges
              thereof . . . to the effect that any of the accommodations, advantages,
              facilities and privileges of any such place shall be refused, withheld from or
              denied to any person on account of . . . disability . . .

        26.       The NYC Commission on Human Rights Legal Enforcement Guidance on

Discrimination on the Basis of Disability Manual expressly recognizes the law as being “more

protective” than the ADA as a “customer” must “only establish” the following for their prima facie

case:

                  (1) that they have a disability;
                  (2) that the covered entity knew or should have known about the disability;
                  (3) that an accommodation would enable the employee, tenant, or
                  customer to perform the essential requisites of the job or enjoy the
                  rights in question; and
                  (4) that the covered entity failed to provide an accommodation.”

         Id. at 50-51.




3
 See https://www1.nyc.gov/nycbusiness/status/licenses-permits (searching by property address
for listing of permitted work performed at Property).

                                                     7
  Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 8 of 17 PageID #: 8



   C. NYCHRL: NYC Admin Code § 8-107(4)(a)

     27.       In accordance with NYC Administrative Code § 8-104 one of the key “Functions”

of The New York City Commission on Human Rights is: “(1) To foster mutual understanding and

respect among all persons in the City of New York; (2) To encourage equality of treatment for,

and prevent discrimination against, any group or its members…”

     28.       The relevant section of New York City’s Administrative Code addressing unlawful

discrimination against individuals with disabilities provides:

           It shall be an unlawful discriminatory practice for any person, being the
           owner, lessee, proprietor, manager, superintendent, agent or employee of
           any place or provider of public accommodation because of the actual or
           perceived . . . disability . . . of any person, directly or indirectly, to refuse,
           withhold from or deny to such person any of the accommodations,
           advantages, facilities or privileges thereof . . . to the effect that any of the
           accommodations, advantages, facilities and privileges of any such place or
           provider shall be refused, withheld from or denied to any person on account
           of . . . disability. . . .

           See NYC Admin Code § 8-107(4)(a).

    STRUCTURAL BARRIERS AT PROPERTY RESULTING IN PER SE
      DISCRIMINATION UNDER THE ADA, NYSPHL and NYCPHL

     29.       The ADAAG Regulations were promulgated to establish minimum uniform

architectural standards that would provide individuals with disabilities reasonable access into and

enjoyment of commercial establishments. Property being operated as a commercial establishment

open to the public must comply with the ADA and the ADAAG Regulations.

     30.       EL REY RESTAURANT and Defendant MERPRIETO REALTY LLC’s Property

are not in compliance with the following applicable ADAAG Regulations:

           ADAAG 206 Accessible Routes
           ADAAG 206.1 General.
           Accessible routes shall be provided in accordance with 206 and shall
           comply with Chapter 4. ADAAG



                                                   8
Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 9 of 17 PageID #: 9



      206.2 Where Required.
      Accessible routes shall be provided where required by 206.2.

      AAAG 206.2.1 Site Arrival Points.
      At least one accessible route shall be provided within the site from
      accessible parking spaces and accessible passenger loading zones; public
      streets and sidewalks; and public transportation stops to the accessible
      building or facility entrance they serve.

      ADAAG 206.2.4 Spaces and Elements.
      At least one accessible route shall connect accessible building or facility
      entrances with all accessible spaces and elements within the building or
      facility which are otherwise connected by a circulation path unless
      exempted by 206.2.3 Exceptions 1 through 7.

      ADAAG 206.4 Entrances.
      Entrances shall be provided in accordance with 206.4. Entrance doors,
      doorways, and gates shall comply with 404 and shall be on an accessible
      route complying with 402.

      ADAAG 206.4.1 Public Entrances.
      In addition to entrances required by 206.4.2 through 206.4.9, at least 60
      percent of all public entrances shall comply with 404.

      ADAAG 303.1 Changes in Levels.
      Changes in levels along an accessible route shall comply with 4.5.2. If an
      accessible route has changes in level greater than 1/2 in (13 mm), then a
      curb ramp, ramp, elevator, or platform lift (as permitted in 4.1.3 and 4.1.6)
      shall be provided that complies with 4.7, 4.8, 4.10, or 4.11, respectively.

      ADAAG 303.4 Ramps.
      Changes in level greater than ½ inch high shall be ramped, and shall
      comply with 405 or 406. ADAAG

      ADAAG 404.2.4 Maneuvering Clearances.
      Minimum maneuvering clearances at doors and gates shall comply with
      404.2.4. Maneuvering clearances shall extend the full width of the
      doorway and the required latch side or hinge side clearance.

      ADAAG 405.1 General.
      Ground and floor surfaces along accessible routes and in accessible rooms
      and spaces including floors, walks, ramps, stairs, and curb ramps, shall be
      stable, firm, slip-resistant, and shall comply with 4.5.

      ADAAG 603 Toilet and Bathing Rooms
      ADAAG 603.1 General.

                                            9
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 10 of 17 PageID #: 10



           Toilet and bathing rooms shall comply with 603.

           ADAAG 603.2 Clearances.
           Clearances shall comply with 603.2.

           ADAAG 603.2.1 Turning Space.
           Turning space complying with 304 shall be provided within the room.

           ADAAG 304.3.1 Circular Space.
           The turning space shall be a space of 60 inches (1525 mm) diameter minimum. The
           space shall be permitted to include knee and toe clearance complying with 306

           ADAAG 606 Lavatories and Sinks
           ADAAG 606.2 Clear Floor Space.
           A clear floor space complying with 305, positioned for a forward approach, and knee
           and toe clearance complying with 306 shall be provided.

           ADAAG 306.2 Toe Clearance.
           ADAAG 306.2.3 Minimum Required Depth.
           Where toe clearance is required at an element as part of a clear floor space, the toe
           clearance shall extend 17 inches (430 mm) minimum under the element.

           ADAAG 306.2.5 Width.
           Toe clearance shall be 30 inches (760 mm) wide minimum. ADAAG

           306.3 Knee Clearance.
           ADAAG 306.3.3 Minimum Required Depth.
           Where knee clearance is required under an element as part of a clear floor space, the
           knee clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8
           inches deep minimum at 27 inches (685 mm) above the finish floor or ground.

           ADAAG 306.3.5 Width.
           Knee clearance shall be 30 inches (760 mm) wide minimum.

     31.       The above ADAAG violations are not intended as a complete list of violations

impeding NEWKIRK from reasonably accessing goods and services at EL REY RESTAURANT.

     32.       Remediating the ADA and ADAAG violations set forth herein are both technically

feasible and readily achievable.

     33.       Establishing policies, practices and procedures to assist individuals with disabilities

is also necessary and may be achieved relatively easily with proper training and written protocols



                                                 10
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 11 of 17 PageID #: 11



      34.         NEWKIRK is and remains unable to physically enter the Property of EL REY

RESTAURANT with his wheelchair due to structural impediments acting as barriers to access in

violation of the ADAAG regulations. Not only is the front entrance to El Rey inaccessible but the

side entrance is also inaccessible due to step on the interior of the establishment preventing

NEWKIRK from accessing the ordering and eating areas.

      35.         As a result of NEWKIRK being unable to enter EL REY RESTAURANT in his

wheelchair, NEWKIRK has been indirectly refused and/or had access withheld from him to the

goods or services offered on the Property.

      36.         The structural impediments at the Property of EL REY RESTAURANT in

violations of the ADAAG Regulations infringe upon Plaintiff’s right to travel free of

discrimination in accordance with the ADA, NYSPHL and NYCPHL thereby causing Plaintiff

harm in the form of suffering frustration, shame and humiliation, which damages constitutes an

injury-in-fact.

      37.         The barriers to access of the Property has deterred and prevented NEWKIRK from

availing himself of, and are denying him the opportunity to participate and benefit from the goods,

services, privileges, advantages, facilities and accommodations at EL REY RESTAURANT equal

to those afforded to other individuals in violation of the ADA, NYSPHL and NYCPHL.

      38.         The present violations at Defendants’ facility threaten Plaintiff’s safety. Moreover,

Plaintiff was and is blocked by physical barriers to access at the Subject Property, dangerous

conditions, and ADA violations, existing upon the Subject Property, including those specified

above. Additional violations beyond those identified in paragraph 30 will be set forth within

Plaintiff’s expert disclosures.

      39.         In the future, NEWKIRK fully intends to visit the Subject Property to obtain good



                                                   11
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 12 of 17 PageID #: 12



and services and to test whether it is compliant with this Court’s Order requiring remediation so

individuals with disabilities may make use of all of the goods, services, facilities, privileges,

advantages and/or accommodations offered at the Property.

     40.         At the moment, however, NEWKIRK cannot return to the Property in light of his

disabilities; unless and until the Property is brought into full compliance with the ADA and its

implementing regulations, Plaintiff will remain unable to fully, properly, and safely access the

Subject Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein in violation of the ADA, NYSPHL, and NYCPHL.

     41.         The undersigned has been retained by Plaintiff and Plaintiff is entitled to recover

fair and reasonable attorneys’ fees, costs and litigation expenses from the Defendants.

                             COUNT I: VIOLATIONS OF THE ADA

     42.         Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

     43.         Defendant MERPRIETO REALTY LLC is the owner of the Property on which EL

REY RESTAURANT is operating as a place of public accommodation, which discriminates

against individuals with disabilities confined to wheelchairs.

     44.         Individuals confined to wheelchairs, including NEWKIRK have been denied access

to and the benefits of services, programs and activities at EL REY RESTAURANT as a result of

MERPRIETO REALTY LLC’s Property containing structural barriers preventing any access by

NEWKIRK and EL REY RESTAURANT failing to implement policies and procedures for

assisting access by individuals with disabilities in violation of 42 USC § 12181 et seq. and 28 CFR

36.302 et seq.

     45.         Defendants are continuing to discriminate against Plaintiff by failing to make



                                                  12
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 13 of 17 PageID #: 13



reasonable modifications in the physical structure so as to permit compliance with Title III of the

ADA despite it being readily achievable and/or technically feasible to perform or cause to be

performed the necessary remediation.

      46.       The structural impediments at Defendants’ Property and commercial establishment

must be remedied to eliminate the architectural barriers set forth herein, which remedies are

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals.

      47.       By permitting a place of public accommodation to operate in violation of the ADA

is causing Plaintiff to suffer true and actual harm. The architectural barriers create the potential for

and/or cause Plaintiff physical harm and the contribute to Plaintiff’s sense of isolation and

segregation thereby depriving Plaintiff of the full, fair and equal enjoyment of the goods, services,

facilities, privileges and/or accommodations available to the general public.

      48.       Plaintiff has and will continue to suffer irreparable injury and damage without the

immediate relief provided by the ADA and requested herein, and there is no adequate remedy

available at law.

      49.       The undersigned law firm has been retained by Plaintiff and Plaintiff is entitled to

recover fair and reasonable attorneys’ fees, costs and litigation expenses from the Defendants

pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505 for having to employ the services of an attorney

to gain Defendants’ compliance with the ADA.

      50.       Pursuant to 42 USC § 12188, this Court is empowered to order an injunction to

remedy the Defendants’ ADA violations, including but not limited to issuing an order requiring

Defendants to alter the subject property to make the facilities readily accessible and usable by

Plaintiff and other persons with disabilities as defined by the ADA or by closing the facility until



                                                  13
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 14 of 17 PageID #: 14



such time as Defendants cure all ADA violations.

                           COUNT II: VIOLATIONS OF THE NYSPHL

      51.         Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

      52.         The NYSHRL has been enacted to make “unlawful discriminatory practices for any

person being the owner … proprietor … of any place of public accommodation . . . because of the

. . . disability … [by] refus[ing], withhold[ing] from or deny[ing] to such person any of the

accommodations … or privileges thereof . . . to the effect that any of the accommodations … and

privileges of any such place shall be refused, withheld from or denied to any person on account of

. . . disability .”

      53.         NEWKIRK is an individual with disability as defined by the NYSPHL.

      54.         The Property on which EL REY RESTAURANT is owned by MERPRIETO

REALTY LLC and is operating is a place of public accommodation as defined by the NYSHRL.

      55.         Plaintiff visited the Property and encountered architectural barriers made unlawful

by the ADA, ADAAG Regulations, and by the NYSHRL. See NYS Exec. Law § 296 (2)(a).

      56.         Defendants have, directly or indirectly, refused, withheld, and/or denied to

NEWKIRK, because of his disability, the accommodations, advantages, facilities or privileges

thereof provided at the Property to non-physically disabled individuals not confined to wheelchairs

by maintaining architectural barriers that discriminate against people with disabilities.

      57.         By the actions and inactions described above, Defendants have, directly or

indirectly, refused, withheld, and/or denied to Plaintiff, because of his disability, the

accommodations, advantages, facilities or privileges thereof provided at EL REY RESTAURANT

of the Property.



                                                   14
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 15 of 17 PageID #: 15



     58.        NEWKIRK has suffered an injury-in-fact resulting from the pain and humiliation

of Defendants’ discrimination. Plaintiff demands compensatory damages based on Defendants’

violation of the NYSHRL.

     59.        Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to § 297(9) thereof.

                        COUNT III: VIOLATIONS OF THE NYCHRL

     60.        Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

     61.        The NYCHRL provides that by refusing access into an establishment by a person

with a disability solely because of their disability the operator of said establishment is engaging in

an “unlawful discriminatory practice.” See NYC Admin Code § 8-107(4)(a).

     62.        As NEWKIRK was unable to enter EL REY RESTAURANT, Defendants are in

violation of the NYCHRL because the Defendants have and are denying Plaintiff full and safe

access to all accommodations, benefits, and services of the Property.

     63.        NEWKIRK has suffered an injury-in-fact resulting from the pain and humiliation

of Defendants’ discrimination. Plaintiff demands compensatory damages based on Defendants’

violation of the NYSHRL.

     64.        The undersigned law firm has been retained by Plaintiff and Plaintiff is entitled to

recover fair and reasonable attorneys’ fees, costs and expenses from the Defendants pursuant the

NYCHRL.




                                                 15
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 16 of 17 PageID #: 16



                                      INJUNCTIVE RELIEF

     65.        Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

     66.        Plaintiff will continue to experience unlawful discrimination because of

Defendants’ failure to comply with the ADA, NYSHRL, and NYCHRL.

     67.        This Court has jurisdiction in accordance with 42 U.S.C. § 12188 to grant

NEWKIRK injunctive relief, including but not limited to the issuance of an Order to alter the

Property to make it readily accessible to, and useable by, all individuals with disabilities, including

Plaintiff, as required pursuant to the ADA, the NYSHRL, and NYCHRL, and closing the facilities

until the requisite modifications are complete.

     68.        Injunctive relief is necessary and proper to ensure Defendants alter and modify The

Property, as a place of public accommodation, and EL REY RESTAURANT’s policies, business

practices, operations and procedures.

     69.        Injunctive relief is also necessary to make the Subject Property readily accessible

and useable by Plaintiff in accordance with the ADA, the NYSHRL, and NYCHRL.

                                         DEMAND FOR JURY

     70.        A jury trial is demanded on all counts so triable.

                                      CLAIM FOR RELIEF

      WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief as follows: (1) a declaration

that the Subject Property owned, leased, operated, and/or controlled by Defendants is in violation

of the ADA, the NYSHRL, and NYCHRL; (2) an Order requiring Defendants to establish neutral

their policies, practices and procedures towards individuals with disabilities, for such reasonable



                                                  16
 Case 1:19-cv-05955-BMC Document 1 Filed 10/22/19 Page 17 of 17 PageID #: 17



time to allow the Defendants to undertake and complete corrective procedures at the Property; (3)

an Order requiring Defendants to alter their facilities and amenities to make them accessible to and

useable by individuals with disabilities as required pursuant to Title III of the ADA, the NYSHRL,

and NYCHRL; (4) an Order issuing a permanent injunction ordering Defendants to close the

Subject Property and cease all business until Defendants remove all violations under the ADA, the

NYSHRL, and NYCHRL, including but not limited to the violations set forth herein; (5) an award

of reasonable attorneys’ fees, costs, disbursements and other expenses associated with this

litigation, in favor of the Plaintiff; and (6) for such other and further relief that this Court deems

just, necessary and proper.

Dated: Brooklyn, New York
       October 22, 2019

                                               Respectfully submitted,

                                               SOLOMOS & STORMS

                                               By: /s/ Derrick Storms         .




                                               Derrick Storms, Esq.
                                               33-08 Broadway
                                               Astoria, NY 11106
                                               Tel: (718) 278-5900
                                               dstormsesq@gmail.com




                                                 17
